Citation Nr: 1722322	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  07-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability rating for service-connected chronic sinusitis, evaluated as 10 percent disabling prior to October 29, 2015, and as 30 percent disabling from October 29, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1996 to January 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Waco, Texas, now has jurisdiction over this case.  The Board remanded the claim in February 2010 and in June 2016 for additional development.  The Board notes that private treatment records were received following the most recent issuance of a supplemental statement of the case.  However, in March 2015, the Veteran waived RO review of any new evidence later submitted.  Accordingly, the Board finds that consideration of this new evidence in the first instance does not prejudice the Veteran.


FINDING OF FACT

Throughout pendency of the appeal, the Veteran's sinusitis has resulted in more than six noncapacitating episodes per year, with headaches, pain, and purulent discharge.  Repeated surgeries or radical surgery with chronic osteomyelitis was not shown.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2015, the criteria for an increased 30 percent rating for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.97, Diagnostic Code 6510, 6512 (2016).

2.  Since October 29, 2015, the criteria for a rating higher than 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.97, Diagnostic Code 6510, 6512 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  On most recent remand, the RO made two attempts to receive all identified private treatment records.  The Board is satisfied that there has been substantial compliance with the June 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent rating from January 14, 2006 to October 29, 2015, and a 30 percent rating thereafter, for sinusitis.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. 

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Code 6510-6514.  

In this case, the Board finds that a higher 30 percent rating is warranted for the Veteran's sinusitis prior to October 29, 2015.  A review of the VA and private treatment records reflect that the Veteran has suffered from sinusitis that is chronic, with periodic episodes that occur throughout the year.  The Veteran sought treatment for her sinusitis in August 2009, November 2009, October 2010, December 2010, January 2011, June 2011, December 2011, and March 2013.  These records reflect the Veteran's report of associated headaches, sinus pain and pressure, and green and yellow discharge.  In March 2013, the Veteran reported to her physician that she had had four sinus infections in the past six months.  The Veteran has consistently reported to her physicians that she suffers from persistent sinus infections that she has treated daily with a variety of medications, from those specifically for sinusitis, to other medications used to resolve rhinitis symptoms.  Thus, when taking into consideration the frequency of medical treatment, as well as the Veteran's statements to her physicians that she suffers from ongoing sinusitis,  the Board concludes that the Veteran has suffered from greater than six non-incapacitating episodes of sinusitis per year.  That conclusion is also supported by the November 2015 VA examination, when the Veteran reported experiencing sinusitis episodes at least every other month.  Further, on October 2005 VA examination, she reported experiencing multiple episodes of sinusitis.  She had had three CT scans of her sinuses in the past, as well as sinus surgery.  She was noted to also suffer from pain and purulent discharge related to her sinusitis.  Accordingly, when taking into consideration the evidence prior to October 29, 2015, the Board concludes that the Veteran has on average suffered from non-incapacitating episodes of sinusitis greater than 6 times per year with accompanying pain, headache, and purulent discharge, such that a higher 30 percent rating is warranted.   

However, a rating higher than 30 percent is not warranted at any time during the appeal period.  The record is negative for any indication that the Veteran underwent radical surgery with chronic osteomyelitis or repeated surgeries, and such must be shown in order to warrant a higher rating.  The Board also finds that the current 30 percent rating takes into account the Veteran's sinusitis symptoms.

The Board notes neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to October 29, 2015, an increased 30 percent rating for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits.

Since October 29, 2015, a rating higher than 30 percent for sinusitis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


